DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on February 3, 2022.  Claims 9-10 and 12-17 have been amended.  Claim 20 has been added.  No claims have been cancelled.  Claims 9-20 are pending in the application. 

Response to Amendment
	Rejections under 35 USC § 112(b) of Claims 9-19 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 103 of Claims 9-19 have been withdrawn in view of applicant’s amendments.  

Allowable Subject Matter
Claims 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kanematsu et al. (JP2003-049634A)-which is considered the closest prior art of record, discloses an exhaust purification device having a catalytic converter into which exhaust gas flows, the catalytic converter comprising: 
an inner cylinder having an upstream end portion (#11) and a downstream end portion (#21) holding catalyst support (#40) for purifying the exhaust gas (see figure 2 below); and
an outer cylinder (#2) having an upstream end portion and a downstream end portion, and disposed with a gap (D clearance) to an outer periphery of the inner cylinder so as to surround the outer periphery of the inner cylinder (#11, #21) (see figure 2 below); wherein 
the inner cylinder is fixed by being welded to the downstream end portion in the flow direction of the exhaust gas of the outer cylinder (#2) (see figure 2 below and paragraphs [0016] and [0020]); and
the exhaust gas having passed through the catalyst support (#40) flows into the gap (D clearance) between the inner cylinder (#11, #21) and the outer cylinder (#2) through an opening end (#23) (see figure 2 below and paragraph [0033]).

    PNG
    media_image1.png
    528
    762
    media_image1.png
    Greyscale

	The differences between Kanematsu and the instant invention is that Kanematsu fails to disclose: (1) wherein the inner cylinder is slidably held via a first heat-insulating member having an elastic force to the upstream end portion in a flow direction of the exhaust gas of the outer cylinder, and (2) wherein the opening end (#23) is provided between the downstream end portion of the inner cylinder and the downstream end portion of the outer cylinder in the flow direction of the exhaust gas. 
Applicant discloses on paragraphs [0017]-[0018] of instant specification that: “As described above, according to the exhaust purification device 10 of the first embodiment, it is possible to form a gas layer H by the exhaust gas G that flows from the opening end 43 of the inner cylinder 40 on the downstream side into between the inner cylinder 40 and the large-diameter cylindrical base portion 35 of the outer cylinder 30 which is a hollow double tube structure. Therefore, when an automobile engine is stopped, the gas layer H having a high temperature exists around the catalyst support 21 of the catalytic converter 20, so that the catalyst support 21 is kept warm.  In addition, since the thickness of the inner cylinder 40 can be reduced, the catalyst of the catalyst support 21 can be activated at an early stage.  Thereby, the light-off performance can be improved because the thermal mass is lowered.”
There is no reason, motivation or suggestion in Kanematsu, alone or in combination, which would motivate one of ordinary skill in the art to have an exhaust purification device with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759